       Case 8-19-78473-reg            Doc 26       Filed 03/04/20     Entered 03/04/20 13:50:40




UNITED STATES BANKRUPTCY COURT                                            Hearing Date and Time:
EASTERN DISTRICT OF NEW YORK                                              April 16, 2020 at 9:30am
------------------------------------------------------------------X
IN RE:
                                                                          Chapter 13
                                                                          Case No.: 19-78473
        RICHARD FAGAN

                                             Debtor(s).
------------------------------------------------------------------X


                           OBJECTION TO CONFIRMATION OF PLAN

       Kevin T. MacTiernan, an attorney duly admitted to practice before this Court, affirms
under penalty of perjury as follows:

        1.       I am an associate with the law firm of Cohn & Roth, LLC, attorneys for U.S. Bank

Trust, N.A., as Trustee for LSF11 Master Participation Trust (hereinafter “U.S. Bank”), a secured

creditor of the Debtor herein, and as such, I am fully familiar with the facts and circumstances set

forth herein.

        2.       U.S. Bank is a secured creditor of the Debtor by virtue of a Note and Mortgage

secured against the Debtor’s real property known as 392 Jervis Avenue, Copiague, NY 11726.

        3.       The Debtor’s Chapter 13 Plan was filed on February 14, 2020 as ECF Doc No 22

(hereinafter, “the Plan”).

        4.       Pursuant to 11 U.S.C. §1325(a)(1) and (5), the Court may not confirm a Plan which

fails to comply with a provision of the Chapter 13 code, has been rejected by the holder of a secured

claim, or fails to distribute property of value equal to or greater than the allowed amount of a

secured creditor's claim.

        5.       As referenced by its filed Proof of Claim, U.S. Bank currently asserts a claim for

pre-petition arrears totaling $85,894.68. The Plan does not provide to pay the pre-petition arrears
      Case 8-19-78473-reg        Doc 26     Filed 03/04/20     Entered 03/04/20 13:50:40




owed to U.S. Bank. Thus, the Plan fails to satisfy 11 U.S.C. §1322(b)(1) and is not feasible

because it does not provide for full payment to U.S. Bank, a secured creditor.

         6.    Rather than provide for full payment to U.S. Bank of the pre-petition arrears, the

Plan references the Debtor’s interest in entering into the Court’s Loss Mitigation procedure.

Through the Loss Mitigation process, the Debtor intends to address the pre-petition arrears with a

mortgage modification that would recapitalize all pre-petition arrears into a new principal balance

which would create a new post-petition monthly payment.             However, the Debtor cannot

unilaterally alter the terms of the Mortgage. U.S. Bank will review the Debtor for all available

modification programs, but the Debtor cannot dictate the terms. Moreover, in the event loss

mitigation is unsuccessful, U.S. Bank would be entitled to payment of all the pre-petition arrears.

Finally, if loss mitigation is unsuccessful, the Debtor would still be obligated to tender all post-

petition installment payments or the Debtor will continue to be in default of the Note and

Mortgage.

         7.      For the reasons set forth above, the Plan must be denied pursuant to 11 U.S.C.

§1325.



Dated: Mineola, New York
       March 4, 2020                                 COHN & ROTH, LLC

                                                     By: /s/ Kevin T. MacTiernan
                                                     Kevin T. MacTiernan
                                                     Cohn & Roth, LLC
                                                     Attorneys for U.S. Bank
                                                     100 East Old Country Road
                                                     Mineola, New York 11501
                                                     (516) 747-3030
       Case 8-19-78473-reg            Doc 26       Filed 03/04/20      Entered 03/04/20 13:50:40




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------X
IN RE:
                                                                            Chapter 13
                                                                            Case No.: 19-78473
        RICHARD FAGAN

                                             Debtor(s).
------------------------------------------------------------------X

                                     CERTIFICATE OF SERVICE
STATE OF NEW YORK                  )
                                   )ss.:
COUNTY OF NASSAU                   )

                 Richvinder Kaur, being duly sworn, certifies and says:

        1.       I am over the age of 18 years and reside within Nassau County, New York.

        2.     On March 4, 2020, I served the within “Objection to Confirmation of Plan”, upon
the below listed parties, by depositing a true and correct copy thereof in a properly sealed, first-
class postpaid envelope, in a post office box regularly maintained by the U.S. Post Office,
addressed as follows:
Richard Fagan                                                 Btzalel Hirschhorn
392 Jarvis Avenue                                             Attorney for Debtor
Copiague, NY 11726                                            Shiryak, Bowman, Anderson, Gill &
                                                              Kadochnikov, LLP
Trustee                                                       80-02 Kew Gardens Road, Suite 600
Michael J. Macco                                              Kew Gardens, NY 11415
2950 Express Drive South
Suite 109                                                     Avi Schild
Islandia, NY 11749                                            c/o Atlas Acquisitions LLC
                                                              President
U.S. Trustee                                                  294 Union St.
United States Trustee                                         Hackensack, NJ 07601
Long Island Federal Courthouse
560 Federal Plaza - Room 560
Central Islip, NY 11722-4437



Dated: March 4, 2020                                          /s/ Richvinder Kaur
